FILED
                    UNITED STATES COURT OF APPEALS
                                                                                JUL 7 2020
                           FOR THE NINTH CIRCUIT                         MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS




KALAM ULLAH, AKA Mahammed                       No.   16-73874
Sayedul Hoq, AKA Mohammad Hoq,
AKA Mohammed Hoq,                               Agency No. A075-653-618

             Petitioner,
                                                ORDER
 v.

WILLIAM P. BARR, Attorney General,

             Respondent.


Before: THOMAS, Chief Judge, and WARDLAW and NGUYEN, Circuit Judges.

      The memorandum disposition filed on February 6, 2020, and appearing at

793 F. App’x 551, is amended as follows:

      At pages 552–53, replace  with 
      With this amendment, the panel has unanimously voted to deny Petitioner’s

petition for rehearing. The petition for rehearing is DENIED. No further petitions

shall be entertained.




                                        2